Citation Nr: 1758482	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  15-35 129A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Williams, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1998 to December 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which, in pertinent part, denied a compensable rating for the Veteran's service-connected hypertension.  In a September 2015 rating decision, the RO granted an increased 10 percent rating for hypertension, effective June 5, 2014.  In a March 2017 rating decision, the RO granted the 10 percent rating for hypertension effective from October 3, 3013 and determined that a noncompensable rating was warranted effective December 24, 2015.  In a subsequent March 2017 rating decision, the RO determined that the 10 percent rating was warranted from October 3, 2013.  .


FINDING OF FACT

Prior to the promulgation of the Board's decision on appeal, the Veteran withdrew his appeal as to the issue of entitlement to a disability rating in excess of 10 percent for hypertension.


CONCLUSION OF LAW

The criteria for the withdrawal of the substantive appeal filed with respect to the issue of entitlement to a disability rating in excess of 10 percent for hypertension are met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally the Board's jurisdiction is predicated upon an appeal having been filed on an issue or issues in controversy.  38 U.S.C. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101.  An appeal consists of a timely filed notice of disagreement (NOD) in writing, and, after a statement of the case (SOC) has been furnished, a timely filed substantive appeal.  38 U.S.C.A. § 7105, 38 C.F.R. § 21.200.

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c).

In the present case, according to a November 2017 statement, the Veteran indicated that he was withdrawing his appeal regarding a disability rating in excess of 10 percent hypertension.  Accordingly, there no longer remains any allegation of fact or law for appellate consideration regarding that claim and, consequently, the Board does not have jurisdiction to review the claim.  It is, therefore, dismissed.


ORDER

The appeal as to the issue of entitlement to a disability rating in excess of 10 percent for hypertension is dismissed.


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


